DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to generation of virtual viewpoint images for three-dimensional content.
With regards to claim 21, Geisner (US 2013/0083173) discloses an information processing apparatus comprising:
a determining unit configured to determine, based on a condition of material data (paragraph 63) used for generating a virtual-viewpoint content at what time is stored in a storage unit that stores a plurality of material data for generating a virtual-viewpoint content (paragraph 71);
an output unit configured to output data for displaying information from a first time and a second time (paragraph 70).
Ikeda (US 2017/0142341) discloses the image indicating a time at which a virtual-viewpoint content can be generated (paragraph 187).
The prior art, either singularly or in combination, does not disclose “a determining unit configured to determine, based on a condition of material data used for generating a virtual-viewpoint content, a first time at which a virtual-viewpoint content can be generated and a second time at which a virtual-viewpoint content cannot be generated; and an output unit configured to output data for displaying information in which the first time and the second time determined by the determining unit are distinguishable from each other” of claim 21.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 21. 
With regards to claim 38, Geisner (US 2013/0083173) discloses a control method executed by an information processing apparatus comprising: 

outputting data for displaying information from a first time and a second time (paragraph 70).
Ikeda (US 2017/0142341) discloses the image indicating a time at which a virtual-viewpoint content can be generated (paragraph 187).
The prior art, either singularly or in combination, does not disclose “determining, based on a condition of material data used for generating a virtual-viewpoint content, a first time at which a virtual-viewpoint content can be generated and a second time at which a virtual-viewpoint content cannot be generated; and   outputting data for displaying information in which the determined first time and the determined second time are distinguishable from each other” of claim 38.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 38. 
With regards to claim 39, Geisner (US 2013/0083173) discloses a non-transitory computer-readable storage medium that stores a computer-readable instruction for causing (paragraph 125), when executed by a computer included in an information processing apparatus (paragraph 125), the computer to: 
determine, based on a condition of material data (paragraph 63) used for generating a virtual-viewpoint content at what time is stored in a storage unit that stores a plurality of material data for generating a virtual-viewpoint content (paragraph 71); 
output data for displaying information from a first time and a second time (paragraph 70).
Ikeda (US 2017/0142341) discloses the image indicating a time at which a virtual-viewpoint content can be generated (paragraph 187).
The prior art, either singularly or in combination, does not disclose “determine, based on a condition of material data used for generating a virtual-viewpoint content, a first time at which a virtual-viewpoint content can be generated and a second time at which a virtual-viewpoint content cannot be generated; and output data for displaying information in which the determined first time and the determined second time are distinguishable from each other” of claim 39.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 7/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 10,659,822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/ALLEN C WONG/Primary Examiner, Art Unit 2488